Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
This is a response to the election filed on 6/2/2021.
The Examiner acknowledges the election of group I, claims 1-7, without traverse.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as drawn to a nonelected claims.
Claims 1-11 are pending.
Claims 1-7 in this application is in condition for allowance except for the following formal
Matter:

Claim Objections
The non-elected-withdrawn claims 8-11 must be canceled to bring the application in condition for allowance.
	
Reason for Allowance
Claims 1-7 would be allowable if the non-elected-without-traverse claims 8-11 are cancelled.
The following is Examiner statement of reasons for allowance:
Claims 1-7 would be allowed because the prior art does not teach or suggest system of controlling a high voltage battery and a low voltage battery of a vehicle in the manner in the claims. The system having combination of elements recited in the claims including, among other limitation, the following combination of feature in independent claim 1:
A second full-bridge circuit unit configured to: 
Convert the AC power output from the first full-bridge circuit unit into the DC power to charge the high voltage battery, or 
Convert the DC power input from the high voltage battery into AC power to output the AC power; 

A rectifying unit configured to rectify the AC power output by the first full- bridge circuit unit or the second full-bridge circuit unit, 
A smoothing unit configured to smooth power output from the rectifying unit, and 
A voltage converting unit configured to convert a voltage output from the smoothing unit to charge the low voltage battery; and 
A control unit configured to control the first full-bridge circuit unit, the second full-bridge circuit unit, and the low voltage DC converter unit based on charging modes of the high voltage battery and the low voltage battery.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851